COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        USPLS, LC v. Patrick Gaas and Daniel Shank
Appellate case number:      01-20-00604-CV
Trial court case number:    2019-42530
Trial court:                129th District Court of Harris County
        Appellees, Patrick Gaas and Daniel Shank, have filed a “Motion for Leave to file
Brief of Appellees Under Seal.” In their motion, appellees represent that, in the underlying
litigation, the parties agreed to, and the trial court entered, an “Agreed Protective Order”
governing the handling of “certain information that was designated as ‘confidential’” by
the parties. Pursuant to the Agreed Protective Order, discovery items designated as
“confidential” are not to be disclosed “to persons other than Qualified Persons,” as that
term is defined by the Agreed Protective Order. Appellees note that the summary-
judgment record includes documents which were designated as “confidential,” requiring
appellees to discuss such materials in their appellees’ brief. Accordingly, appellees “seek
guidance from this Court regarding how to proceed.”
        Requests to seal records are governed by Texas Rule of Civil Procedure 76a. See
TEX. R. CIV. P. 76a. Rule 76a provides no authority for an appellate court to make the
findings necessary to decide motions to seal the record. See Envtl. Procedures, Inc. v.
Guidry, 282 S.W.3d 602, 636 (Tex. App.—Houston [14th Dist.] 2009, pet. denied) (“On
its face, Texas Rule of Civil Procedure 76a, entitled ‘Sealing Court Records,’ does not give
appellate courts the authority to find the necessary facts and to determine motions to seal
on appeal, and the parties have not cited any statute, rule, or case stating that appellate
courts have this authority.”).
        Where a trial court orders documents to be sealed in accordance with rule 76a, this
Court may grant a motion to seal those documents specified by the trial court, or filings
which reference the sealed documents. See R.V.K. v. L.L.K., 103 S.W.3d 612, 614 (Tex.
App.—San Antonio 2003, no pet.) (noting appellate court ordered clerk to seal parties’
briefs that were replete with references to and copies of portions of record ordered sealed
by trial court). However, here, appellees’ motion represents only that the parties have
entered into an Agreed Protective Order, and there is no evidence that the trial court has
entered any temporary sealing orders in compliance with rule 76a regarding the portions
of the record which were designated as “confidential” pursuant to the terms of the parties
Agreed Protective Order. Nor have the parties moved to abate the appeal for the trial court
to hold a rule 76a hearing to seal any documents which were designated as “confidential,”
and thereafter have such documents be designated as part of a sealed clerk’s record.
       Accordingly, absent an order to seal records in compliance with rule 76a, providing
this Court with authority to seal any documents or filings, appellees’ motion is denied.1
       It is so ORDERED.

Judge’s signature: ____/s/ April Farris___
                    Acting individually  Acting for the Court

Date: ___March 30, 2021_____




1
       Appellees’ motion states that “[a]ppellees have tendered their brief under seal subject to
       this Court’s ruling on this motion.” We note that appellees’ brief was filed with the Clerk
       of this Court on March 22, 2021. However, for the reasons detailed in this order, appellees’
       brief was not filed “under seal,” and is part of the public record.